Title: Benjamin Harrison to James Monroe, 24 February 1784
From: Harrison, Benjamin
To: Monroe, James


        
          Sir
          Co. Chamber Feby. 24th. 1784
        
        Immediately on the receipt of your favor of the 14th. of this month I demanded the necessary documents from the Solicitor to give you some general idea of the expenditures of the State for its immediate defence and the conquest of the back country and received such an answer as I expected which I enclose you for your information of the State of Our public accounts. I believe the confusion is without its paralel, and shews plainly that the choice of men to fill those different offices might be placed in better hands than it now is or has been heretofore; the solicitor You know has been long appointed to settle the continental accounts the progress he has made in them may be guessed at from his answer and the difficulties that will arise in bringing them to a conclusion.
        I cannot be of your opinion that the Penobscot expedition and those set on foot by this state as they now stand are in the least similar. Clarke was sent out to wrest from the enemy a country evidently within our chartered bounds. He succeeded and we have now given it up to the United States in consideration of their paying the expence of conquering and supporting the country, but before this period we had no claim against Congress for a reimbursement of our expences nor was the demand ever thought of. The Penobscot expedition was a romantic thought of Massachusetts to acquire honor and a country not their own and for themselves. When they give as much as we have done they may make a similar demand and with as good a face but not till then.
        If their demand for extra bounties are allowed, I make no doubt but we can balance accounts against them as I think we have been as profuse in that way as any state in the union except South carolina. What the assembly or Congress can do with the forty for one money I really know not. It appears to be a mere job calculated to save individuals at the expence of the united States.
        I wish you had been so obliging as to have informed me whether you have received my letter of the 26th. of December covering the act of cession of the back country as I have had some uneasiness at the delay it must have met with on the road.
        I am &c.
      